The opinion of the Court was delivered by
Manning, J.
The relators seek to compel the Auditor of Public Accounts by mandamus to issue warrants to them as pensioners under the Act of 1876. (Sess. Acts, p. 103.) The respondent inter alios avers there was no appropriation in 1882 for those pensioners, and no unexpended balance for 1880 and 1881. The petitioners admit they have each received warrants of $28.65 for each of the years 1880 and 1881, but allege that sum is insufficient, without stating how or why it is'so, nor do they allege an unequal or unjust distribution, or that there is an unexpended balance of the appropriations for those years. No grievance is shewn—no right to warrants for larger sums than those received, so that were all the allegations taken as true, no relief could be granted under them.
As to 1882 it is insisted that the appropriation made in 1876 is continuing, and applies to all future years. The present Constitution prohibits appropriations for a longer time than two years. Art. 43.
This Court has decided that that Act continues in force except so far as it is inconsistent with the Constitution of 1879, and that it was inconsistent in so far as it extends the annual appropriation for these pensions beyond two years from the time that Constitution took effect. State ex rel. St. Cyr vs. Jumel, unreported.
The time during which this appropriation continued therefore expired with the year 1881.
It is further urged that the judgment is null because it does not cite any law, nor adduce any reason for it. The judgment recites the usual formula, “ the law and evidence being in favor of,” etc., which has long since been held to be sufficient.
Judgment affirmed.
Rehearing refused.